1.Claims 9, 51 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected for reasons of record.  While applicant has indicated in the arguments that claim 9 was cancelled, it in fact was not cancelled in the claims.  Due to the amendments made to claims 5 and 6, “the substrate” in claims 51 and 54 now lacks antecedent basis.     
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-10, 13, 15, 18, 21, 48, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597 in view of Spoor et al 2009/0326651 and Blum et al 9,155,614 (see col. 1, line 61; col. 4, lines 4-17; col. 4, line 65 through col. 5, line 10; col. 5, line 43; col. 6, lines 9-21; col. 6, line 60 through col. 7, line 29; the sentence bridging columns 7 and 8; col. 8, lines 43-67; col. 10, lines 7-12; Figs. 3A and 3B).
Biskop and Spoor et al are applied for reasons of record, the references disclosing the basic claimed method of manufacturing an optic lacking essentially the exact electronic circuitry.  Blum et al -614 discloses such circuitry—see col. 4, lines 4-17 and col. 8, lines 
3.Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597 in view of Spoor et al 2009/0326651, Blum et al 9,155,614 and Rolland et al 2016/0136889 (see paragraphs 0020-0021). 
Biskop, Spoor et al and Blum et al -614 are applied for reasons as set forth in paragraph 2, supra, the references essentially failing to teach the aspect of curing the first resin by heating same to a temperature of 80 deg C or less.  Note that Biskop employs resins that are taught as being UV curable.  Rolland et al discloses forming a three dimensional object by additive manufacturing and using a first material that is curable using light and a second material that is cured by microwave irradiation or heat, the temperature of the heating being as low as 50 deg C—see paragraph 0020.  Given that materials that are cured by a low temperature heating are known in the additive manufacturing art, it certainly would have been obvious to one of ordinary skill to employ them as deemed to be desirable.  It is not an invention to employ known materials in known arts, and printing is an additive manufacturing operation.  See also Biskop, paragraphs 0026-0027, teaching that the optical component being printed is three dimensional, the same terminology used in Rolland et al (see the title).    
4.Claims 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597 in view of Spoor et al 2009/0326651, Blum et al 9,155,614 and Knoblach et al 2011/0115101 (see paragraphs 0010-0012, 0028 and 0035). 

 5.Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597 in view of Spoor et al 2009/0326651, Blum et al 9,155,614 and Schubert et al 2003/0165744 (see paragraph 0002).
 Biskop, Spoor et al and Blum et al -614 are applied for reasons as set forth in paragraph 2, supra, the references essentially failing to teach the aspects of printing the second electrode using conductive resin and curing the resin as well as printing a thin film battery.  Schubert et al discloses that it is well known in the art to provide a thin film printed battery and an electrode printed on a substrate—see paragraph 0002.  Note also that Biskop teaches electrical circuits printed from transparent conductive polymers, which would also have to be cured or hardened to form the electrical traces.  Clearly, it would have been obvious to one of ordinary skill in this art at the time of invention to have printed both the second electrode and the battery in the combination as applied as such is nothing but conventional in the art as shown in Schubert et al.
6.Claims 6, 22, 23, 52-54, 57, 58 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Blum et al -614 with Biskop being applied for reasons of record as set forth in the previous action and Blum et al -614 as generally set forth in paragraph 2, supra, noting the following.
Applicant has amended claim 6 with the subject matter of claim 15 and such is rejected for reasons of record as set forth in the previous action and paragraph 2, supra.  Claim 22 has been amended to recite that the first resin forms at least a portion of a Fresnel lens, and this is shown at 20 in Fig. 3A of Blum et al -614.  Claim 23 is rejected 
7.Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Blum et al -614 and Spoor et al for reasons of record as set forth in paragraph 6, supra and the previous action with respect to Spoor et al.

Biskop and Blum et al -614 are applied for reasons of record, the references disclosing the basic claimed method lacking essentially the aspect of the first layer being deposited to form facets of a spherical Fresnel lens or a cylindrical Fresnel lens.  Obviously, since Blum et al -614 forms a first resin layer with Fresnel facets, it would have been obvious in the combination as applied to form these facets by printing as taught in Biskop.  Clark et al teaches that Fresnel facets would be either spherical or cylindrical and such would have been an obvious choice for one of ordinary skill in the art dependent on the exact optical effect desired for the optic.  
 9.Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Blum et al -614 and Raab et al 2014/0302782 (see paragraph 0082).
Biskop and Blum et al -614 are applied for reasons of record, the references disclosing the basic claimed method lacking essentially the aspect of printing a coil in communication with the electronic circuitry.  Raab et al (see paragraph 0082) discloses that it is known in the art to print a coil for wireless communication.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination as applied by printing the coil as taught by Raab et al to facilitate the formation of the coil, particularly since the primary reference teaches printing of electrical components for the optic.  
10.Claims 24 and 63 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Blum et al -614 and Rolland et al -889, the 
11.Claims 25 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Knoblach et al, the references being applied for reasons of record with Knoblach being applied for reasons as set forth in paragraph 4, supra.  
12.Claims 39-45 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Knoblach et al and Blum et al -614.  
Biskop and knoblach et al are applied for reasons of record as set forth in paragraph 11, supra, the references disclosing the basic claimed method lacking essentially aspects that are clearly taught in Blum et al -614.  For instance, the thickness of the electroactive element as set forth in instant claims 39 and 40 is submitted to be fairly taught in Fig. 3A of Blum et al -614, which shows such thickness to be 3-10 microns.  It is submitted that instant claim 40 is rejected for the same reason as instant claim 18 in paragraph 2, supra.  The following are also taught in Blum et al -614—1) forming an electrode of conductive resin (claim 41)—col. 7, lines 55-64; 2) depositing a thin film battery (claim 42)--col. 8, line 45; 3) disposing an antenna (claim 43)--col. 8, line 64; 4) disposing a conductive ring—ie, coil (claim 44)—col. 8, line 64; providing an optical power of zero (claim 45)—col. 5, line 43.  Finally, it is submitted that the encapsulation of the electronic circuitry taught in Blum et al -614 would allow for the 
13.Applicant’s arguments with respect to claim(s) 1, 2, 5-25, 39-45, 48 and 50-63 have been considered but are moot in view of the new grounds of rejection.  First of all, new art to Blum et al -614 has replaced the previous Blum -260 reference, with Blum et al -614 teaching most—and in fact, perhaps more—of the aspects noted in previously applied Blum -260.  Further, applicant has challenged every Official Notice statement made in the first office action and these statements have now been backed up with new art to teach what was submitted to be conventional.  The fact that Biskop was not published until after the instant priority date has no bearing on whether subject matter not taught in Biskop would not be capable of being well known in the art.  The question is whether such subject matter was known at the time of applicant’s filing.  It is respectively submitted that it was.  Concerning the UV protective layer, it is submitted sufficient that such be known to protect electronic circuitry, in particular organic circuitry, to support a reasonable assumption of obviousness.  Ie, the protective layer does not have to be shown in a printing process to manufacture an optic or necessarily require all the particulars noted by applicant to be applicable against the claims.  Based on the disclosure of Knoblach et al, along with the disclosures of Biskop and Blum et al -614, it is submitted that one of ordinary skill in this art would have found a UV protective layer for the electronic circuitry to be advantageous and one of ordinary skill would surely know how to form the layer.  The aspect of the use of a resin with a curing temperature below 80 deg C is submitted to be fairly taught in Rolland et al, and one of ordinary skill in the art would know of known materials being used in known additive manufacturing 
14.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742